ACCEPTED
                                                                                           01-15-00816-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      12/8/2015 1:13:09 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                           01-15-00816-CV
________________________________________________________________
                               IN THE                     FILED IN
                                                   1st COURT OF APPEALS
                        COURT OF APPEALS               HOUSTON, TEXAS
                              FOR THE              12/8/2015 1:13:09 PM
            FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                         HOUSTON, TEXAS
 _________________________________________________________________

  THE LANDING COMMUNITY IMPROVEMENT ASSOCIATION, INC.,
                             Appellant
                                v.
                     PAUL T. YOUNG, Appellee
_________________________________________________________________

              UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF FOR APPELLEE

To the Honorable Court of Appeals:

      Paul T. Young, Appellee, move for an extension of time in which to file his

brief, in accordance with Rule 10.5(b) of the Texas Rules of Appellate Procedure, and

in support of this motion shows:

                                          I.

      This is an appeal from a jury trial, challenging the evidence to support the

jury’s award of damages for the intentional infliction of emotional distress, the trial

court’s application of the law governing deed restrictions and the powers of

homeowners’ associations, the award of attorney’s fees for seeking declaratory relief,

the alleged failure to allow credits for settlement by other parties, and the award of

costs of suit. The Appellant’s principal brief was filed with the clerk of this Court
on November 16, 2015. Therefore, the current deadline for the filing of the

Appellee’s brief is December 16, 2015.

                                          II.

      The undersigned did not participate in the proceedings below, so the

undersigned was not acquainted with the issues, or the record on appeal, until this

time. Appellee’s trial counsel first consulted with the undersigned, and provided a

copy of the Appellant’s brief on December 7, 2015. Apparently, Appellee’s trial

counsel had previously arranged for other appellate counsel, who recently declined

to handle this appeal. At the time of the filing of this motion, the undersigned has

obtained certain of the papers pertinent to the appeal, including the Appellant’s brief,

but has not yet engaged in a careful review of those materials, and has not yet

obtained a copy of the record on appeal (including the record of a one-week jury

trial), or performed the legal research required of the issues raised on appeal.

                                          III.

      For these reasons, it appears that the undersigned will not be able to thoroughly

and completely review the record and research the issues raised on appeal, and then

prepare and file the Appellees’ brief by the current deadline. Due to the relative

length of the record on appeal, the complexity of the issues raised, the undersigned’s

other professional commitments, and the anticipated diversions associated with the

                                          -2-
Christmas holiday, the undersigned anticipates that he will be in a position to file the

Appellant's brief within 45 days after the original due date.

                                          IV.

      No previous requests for extension of time to file the Appellee’s brief have

been made.

                                          V.

                              Certificate of Conference

       Counsel for the parties have conferred regarding the substance of this motion,

and counsel for the Appellant is not opposed to it.

      For the reasons stated, Paul T. Young, Appellee, prays that the Court grant an

extension of time to file the brief for the Appellee, through and including Monday,

February 1, 2016.

                                           Respectfully submitted,

                                         /s/Thomas W McQuage
                                         Thomas W. McQuage
                                         Post Office Box 16894
                                         Galveston, Texas 77552-6894
                                         (409) 762-1104
                                         (409) 762-4005 (FAX)
                                         State Bar No. 13849400
                                         mcquage@swbell.net
                                         ATTORNEY FOR APPELLEE




                                          -3-
                         CERTIFICATE OF SERVICE
     I certify that a copy of the foregoing instrument was delivered to counsel for
the Appellant on the 8th day of December, 2015, by serving Christopher R.
Mugica,through the Efile.TXCourts electronic service.

                                              /s/Thomas W McQuage




                                        -4-